JS44 (Rev. 06/17)                        Case 5:20-cv-00309 Document 1-5 Filed 03/13/20 Page 1 of 1
                                                                             CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided by local rules
of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. (SEE
INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I.        (a) PLAINTIFFS                                                                                          DEFENDANTS
          Ohio Gravy Biscuit, Inc. as trustee of the Lost Arrow 25214 Land Trust                                  JPMorgan Chase Bank, N.A.

          (b) County of Residence of First Listed Plaintiff               Dallas County, Texas                    County of Residence of First Listed Defendant                          Delaware County, Ohio
                                         (EXCEPT IN U.S. PLAINTIFF CASES)                                                                  (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                      NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE LAND INVOLVED.
          (c) Attorneys (Firm Name, Address, and Telephone Number)                                                Attorneys (If Known)
          Justin P. Nichols and Adam B.J. Poole                                                                   Wm. Lance Lewis and Brent J. Rodine
          THE NICHOLS LAW FIRM, PLLC                                                                              QUILLING, SELANDER, LOWNDS, WINSLETT & MOSER, P.C.
          405 N Saint Mary’s Street, Suite 1000                                                                   2001 Bryan Street, Suite 1800
          San Antonio, Texas 78205                                                                                Dallas, Texas 75201
          Telephone: (210) 354-2300; Facsimile: (800) 761-5782                                                    Telephone: (214) 871-2100; Facsimile: (214) 871-2111
II.      BASIS OF JURISDICTION                       (Place An “X” in One Box Only)       III. CITIZENSHIP OF PRINCIPAL PARTIES                                                   (Place an “X” in One Box for Plaintiff
                                                                                                  (For Diversity Cases Only)                                                      And One Box for Defendant)
           1 U.S. Government               3 Federal Question                                                                         PTF           DEF                                                    PTF        DEF
                  Plaintiff                     (U.S. Government Not a Party)
                                                                                                  Citizen of This State                  1            1    Incorporated or Principal Place                    4            4
                                                                                                                                                            of Business In This State
           2 U.S. Government               4 Diversity                                            Citizen of Another State               2            2    Incorporated and Principal Place of               5             5
                  Defendant                      (Indicate Citizenship of Parties                                                                           Business In Another State
                                                  in Item III)                                    Citizen or Subject of a                3            3    Foreign Nation                                     6            6
                                                                                                   Foreign Country

IV.       NATURE OF SUIT                      (Place an “X” in One Box Only)                                                                                    Click here for: Nature of Suit Code Descriptions
             CONTRACT                                                    TORTS                                    FORFEITURE/PENALTY                         BANKRUPTCY                  OTHER STATUTES
     110 Insurance                         PERSONAL INJURY                  PERSONAL INJURY                        625 Drug Related Seizure of             422 Appeal 28 USC 158             375 False Claims Act
     120 Marine                                                                                                         Property 21 USC 881                423 Withdrawal                    400 State Reapportionment
     130 Miller Act                          310 Airplane                      365 Personal Injury – Product       690 Other                                    28 USC 157
                                                                                    Liability                                                                                                410 Antitrust
     140 Negotiable Instrument               315 Airplane Product
                                                                               367 Health Care/                                                           PROPERTY RIGHTS                    430 Banks and Banking
     150 Recovery of Overpayment &                Liability
          Enforcement of Judgment                                                   Pharmaceutical Personal                                                                                  450 Commerce
                                             320 Assault, Libel &                                                                                          820 Copyrights
     151 Medicare Act                             Slander                           Injury Product Liability                                                                                 460 Deportation
     152 Recovery of Defaulted Student                                         368 Asbestos Personal Injury                                                830 Patent                        470 Racketeer Influenced and
                                             330 Federal Employers’
          Loans (Excl. Veterans)                                                    Product Liability                                                      840 Trademark                          Corrupt Organizations
                                                  Liability
     153 Recovery of Overpayment of          340 Marine                                                                                                                                      480 Consumer Credit
          Veteran’s Benefits                                                PERSONAL PROPERTY                                  LABOR                      SOCIAL SECURITY                    490 Cable/Sat TV
                                             345 Marine Product
     160 Stockholders’ Suits                                                                                       710 Fair Labor Standards Act            861 HIA (1395ff)                  850 Securities/Commodities/
                                                  Liability                    370 Other Fraud
     190 Other Contract                                                                                                                                    862 Black Lung (923)                   Exchange
     195 Contract Product Liability          350 Motor Vehicle                 371 Truth in Lending                720 Labor/Mgmt. Relations               863 DIWC/DIWW                     875 Customer Challenge
     196 Franchise                           355 Motor Vehicle Product         380 Other Personal Property                                                      (405(g))
                                                                                                                   730 Labor/Mgmt. Reporting &                                                    12 USC 3410
                                                  Liability                         Damage                                                                 864 SSID Title XVI
                                                                                                                        Disclosure Act                                                       890 Other Statutory Actions
                                             360 Other Personal Injury         385 Property Damage                                                         865 RSI (405(g))
                                             362 Personal Injury –                  Product Liability              740 Railway Labor Act                                                     891 Agricultural Acts
                                                  Medical Malpractice                                              790 Other Labor Litigation                                                893 Environmental Matters
                                                                                                                                                                                             895 Freedom of Information Act
         REAL PROPERTY                         CIVIL RIGHTS                  PRISONER PETITIONS                    791 Empl. Ref. Inc. Security Act
                                                                                                                                                                                             896 Arbitration
     210 Land Condemnation                   440 Other Civil Rights                Habeas Corpus:                                                         FEDERAL TAX SUITS                  899 Administrative Procedure
     220 Foreclosure                         441 Voting                        463 Alien Detainee                       IMMIGRATION                        870 Taxes (U.S. Plaintiff              Act/Review or Appeal of
     230 Rent Lease & Ejectment              442 Employment                    510 Motions to Vacate                                                            or Defendant)                     Agency Decision
                                             443 Housing/                         Sentence                         462 Naturalization Application
     240 Torts to Land                                                                                                                                     871 IRS – Third Party             950 Constitutionality of State
                                                  Accommodations               530 General                         465 Other Immigration Actions                26 USC 7609                       Statutes
     245 Tort Product Liability
                                             445 Amer. w/Disabilities-         535 Death Penalty
     290 All other Real Property
                                                Employment                               Other:
                                             446 Amer. w/Disabilities-         540 Mandamus & Other
                                                Other                          550 Civil Rights
                                             448 Education                     555 Prison Condition
                                                                               560 Civil Detainee –
                                                                                    Conditions of
                                                                                    Confinement

V.             ORIGIN (Place an “X” in One Box Only)
                                                                                                                                       Transferred from
     1 Original                     2 Removed from                  3 Remanded from                       4 Reinstated or            5 another district          6 Multidistrict         8 Multidistrict
       Proceeding                    State Court                    Appellate Court                        Reopened                   (specify)                  Litigation                Litigation -
                                                                                                                                                                                           Direct File
                                                 (Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
VI.            CAUSE OF ACTION
                                                 28 U.S.C. § 1332
                                                 Brief description of cause:
                                                 Plaintiff asserts claims for quiet title, declaratory judgment, and equitable right of redemption. Plaintiff
                                                 seeks a judgment declaring plaintiff is the owner of certain real property and that all deeds of trust on the
                                                 property are void and extinguished.
                                                  CHECK IF THIS IS A CLASS    DEMAND $ Exceeds $75,000
VII.           REQUESTED IN                        ACTION UNDER F.R.C.P. 23
                                                                                                                         CHECK YES only if demanded in complaint
               COMPLAINT:                                                                                                                                        JURY DEMAND:                    YES         NO
VIII.          RELATED PENDING OR CLOSED
                                                                               JUDGE                                                                DOCKET NUMBER
               CASE(S) IF ANY (See Instructions)
DATE            March 13, 2020                                 SIGNATURE OF ATTORNEY OF RECORD:                                /s/ Wm. Lance Lewis
FOR OFFICE USE ONLY
RECEIPT #                                     AMOUNT                                      APPLYING IFP                                 JUDGE                                           MAG. JUDGE
